Citation Nr: 0826327	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1943, and from December 1943 to August 1944.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The Board remanded the claim for additional development in 
August 2006.  The veteran's motion to advance his case on the 
docket was granted in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2006 remand, the Board ordered the AMC to 
obtain the records of Dr. Terry R. Lowe.  However, in 
November 2006, the AMC sent their request to Dr. Terry Sewe.  
No response was received and the veteran advised the Board in 
November 2006 as to the incorrect name.  In August 2007, the 
AMC issued a deferred rating decision which stated that the 
case was not ready to rate since the records for Dr. Lowe had 
been incorrectly requested.  As the veteran's authorization 
for obtaining these records had expired, the deferred rating 
decision stated that a new authorization had to be obtained 
and a corrected request should be sent to Dr. Lowe.  There is 
no evidence that any of these actions occurred.  The next 
document in the claims file is an April 2008 supplemental 
statement of the case which does not list the records of Dr. 
Lowe as evidence considered.  Unfortunately, this case must 
be remanded so that the AMC can comply with the Board's 
remand orders and attempt to obtain these records.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a new 
authorization form for the records of 
Dr. Lowe.  Once this form has been 
returned, a request for the veteran's 
medical records should be sent to Dr. 
Terry R. Lowe.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

